Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 3, 4, 14, 17, 18, 21, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
ANTECEDENT
Claim 2 recites the limitation:
"the at least two substrate holding stations"
in 
Line 3.
There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation:
"the at least two substrate holding stations"
in 
Line 2.

Claim 14 recites the limitation:
"the at least two substrate holding stations"
in 
Line 3.
There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation:
"the at least two substrate holding stations"
in 
Line 3.
There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation:
" the at least two substrate holding stations "
in 
Line 1.
There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation:
" the at least two substrate holding stations "
in 
Lines 2-3.
There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation:
" the at least two substrate holding stations "

Lines 1-2.
There is insufficient antecedent basis for this limitation in the claim.
DEPEND FROM REJECTED CLAIM
Regarding Claims 4 and 23:
the claims are rejected for depending from a rejected claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 3, 4, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22, and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being ANTICIPATED by Maeda (US 20050079042 A1).

    PNG
    media_image1.png
    478
    604
    media_image1.png
    Greyscale

Regarding Claim 1, Maeda teaches: 
a substrate transport apparatus (Fig. 1 & Fig. 2 & Fig. 3) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (8 & 9) facing the same direction and into another at least three spaced inline substrate holding stations (2) facing the same direction (Fig. 3);
wherein a wrist of the three link arm travels along parallel paths transporting substrates into each substrate holding station and a drive section (11 & 12) of the three link arm is fixed relative to the holding stations (Fig. 3).
Regarding Claim 3, Maeda teaches: 
the at least two substrate holding stations comprise three spaced inline substrate holding stations including a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with a shoulder joint of the three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 3).
Regarding Claim 4, Maeda teaches: 
the shoulder joint of the three link arm is located between parallel paths to the two spaced inline substrate holding stations and between parallel paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the parallel paths to the two spaced inline substrate holding stations and the first and third substrate holding stations straddle the shoulder joint of the three link arm (Fig. 3).
Regarding Claim 6, Maeda teaches: 
the three link arm has a minimum footprint to reach ratio for a predetermined reach (Fig. 3).
Regarding Claim 8, Maeda teaches: 
the automated three link arm includes an upper arm (14a), a forearm  (14b), and an end effector (15 & 16) and the upper arm is shorter than the forearm (Fig. 14).
Regarding Claim 9, Maeda teaches: 
a drive section comprising a first (17a), second (17b) and third (17c) drives, the first drive being drivingly connected to a first drive shaft (1000), the second drive being drivingly connected to a second drive shaft (1001) and the third drive being drivingly connected to a third drive shaft (1002).
Regarding Claim 10, Maeda teaches: 
a controller (13) sends control signals to the first, second and third drives thereby effecting rotation of the upper arm, forearm and substrate holder [0055 & 0056].
Regarding Claim 11, Maeda teaches: 
the upper arm is mounted to the first drive shaft to rotate in unison with the first drive shaft and the forearm is rotatably mounted to the upper arm to rotate relative to the upper arm (Fig.4).
Regarding Claim 12, Maeda teaches: 
the substrate holder is rotatably mounted to the forearm to rotate relative to the forearm and the upper arm (Fig. 4) [0040].
Regarding Claim 13, Maeda teaches: 
the forearm is drivingly connected to the second drive shaft and the substrate holder is drivingly connected to the third drive shaft (Fig. 4).
Regarding Claim 14, Maeda teaches: 
the upper arm, forearm and substrate holder are rotated independently of each other effecting the translation of substrate into and out of the at least two side by side substrate holding areas [0040 & 0043 & 0045].
Regarding Claim 15, Maeda teaches: 
the substrate holder is independently rotated so that when the substrate transport is extended from a retracted position along a respective one of the parallel paths, the wrist is rotating about a center of the substrate until a point where the center of the substrate and the wrist can be placed along the respective one of the parallel paths [abstract & 0040 & 0042 & 0043 & 0053 & 0054 & 0055].
Regarding Claim 16, Maeda discloses: 
a substrate transport apparatus (Fig. 1 & Fig. 2 & Fig. 3) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (8 & 9) facing the same direction and into another at least three spaced inline substrate holding stations (2) facing the same direction (Fig. 3);
wherein a wrist of the three link arm travels along juxtaposed linear paths transporting substrates into each substrate holding station and a drive section of the three link arm is fixed relative to the holding stations (Fig. 3).
Regarding Claim 18, Maeda teaches: 
the at least two substrate holding stations comprise three spaced inline substrate holding stations (2) including a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with a shoulder joint of the three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 3).
Regarding Claim 19, Maeda teaches: 
the shoulder joint of the three link arm is located between juxtaposed linear paths to the two spaced inline substrate holding stations and between juxtaposed linear paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the juxtaposed linear paths to the two spaced inline substrate holding stations and the first and third substrate holding stations straddle the shoulder joint of the three link arm (Fig. 3).
Regarding Claim 20, Maeda teaches: 
a method comprising:
selectably transporting substrates with an automated three link arm (1) into two spaced inline substrate holding stations (8 & 9) facing the same direction and into another at least three spaced inline substrate holding stations (2) facing the same direction (Fig. 3);
wherein a wrist of the three link arm travels along parallel paths transporting substrates into each substrate holding station and a drive section (11 & 12) of the three link arm is fixed relative to the holding stations (Fig. 3).
Regarding Claim 21, Maeda does not teach: 
the spacing between the two substrate holding stations and between any two of the at least two substrate holding stations is the same.
It would have been obvious matter of design choice to space the two substrate holding stations and the at least two substrate holding stations equally apart in order to simplify transfer patterns between the holding stations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the stations so that the spacing between the two substrate holding stations and between any two of the at least two substrate holding stations is the same in order to simplify transfer patterns between the holding stations since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 22, Maeda teaches: 
the at least two substrate holding stations comprise three spaced inline substrate holding stations including a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with a shoulder joint of the three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 3).
Regarding Claim 23, Maeda teaches: 
the shoulder joint of the three link arm is located between parallel paths to the two spaced inline substrate holding stations and between parallel paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the parallel paths to the two spaced inline .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20050079042 A1).
Regarding Claim 2, Maeda teaches: 
the spacing between any two of the at least two substrate holding stations is the same (Fig. 3).
Maeda does not teach:
the spacing between the two substrate holding stations and between any two of the at least two substrate holding stations is the same.
It would have been obvious matter of design choice to provide a spacing between the two substrate holding stations and between any two of the at least two substrate holding stations is the same in order to simplify motion of the robotic arm.
Regarding Claim 5, Maeda teaches: 
a substrate moves along a transport path the substrate moves linearly into and out of the center of the two substrate holding stations and the at least two holding stations (Fig. 3).
Maeda does not teach:
a substrate moves along transport path the substrate misses a Semiconductor Equipment and Materials International exclusion area.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a substrate path that avoids a Semiconductor Equipment and Materials International exclusion area as that is the purpose of such regulations since the Examiner takes OFFICIAL NOTICE that Semiconductor Equipment and Materials International exclusion areas were well known in the art at the time the invention was made and intended to be applied to semiconductor equipment.
Regarding Claim 7, Maeda does not explicitly teach: 
the spacing between holding areas conform to Semiconductor Equipment and Materials International Standards.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a spacing between holding areas conform to Semiconductor Equipment and Materials International Standards as that is the 
Regarding Claim 17, Maeda does not teach: 
the spacing between the two substrate holding stations and between any two of the at least two substrate holding stations is the same.
It would have been obvious matter of design choice to space the two substrate holding stations and the at least two substrate holding stations equally apart in order to simplify transfer patterns between the holding stations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the stations so that the spacing between the two substrate holding stations and between any two of the at least two substrate holding stations is the same in order to simplify transfer patterns between the holding stations since it has been held that rearranging parts of an invention involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed 2020/11/24 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “wherein a wrist of the three link arm travels along parallel paths transporting substrates into each substrate holding station”:
Applicant’s argument that the apparatus of Maeda is not capable of moving the wrist joint in a linear path is not persuasive as the arm members of Maeda are independently movable and are therefore capable of creating linear motion with the shoulder and forearm which would cause the wrist joint to move linearly.  Additionally Fig. 3 shows the arm moving the substrate in a path that can be accomplished by moving the wrist linearly towards the substrate holding station as shown below.  Additionally the non-annotated path shown in Fig. 3 could be accomplished by moving the wrist member linearly towards the holding station using a posture similar to the posture used in the annotated path.

    PNG
    media_image2.png
    472
    551
    media_image2.png
    Greyscale
 
Examiner’s assertion of OFFICIAL NOTICE as it relates to a substrate moves along transport path the substrate misses a Semiconductor Equipment and Materials International exclusion area is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to the spacing between holding areas conform to Semiconductor Equipment and Materials International Standards is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030108415 A1, US 6297611 B1, US 5374147 A are all examples of multi-arm SCARA robots for transferring substrates into and out of holding stations by moving the wrist member of the robot linearly towards and away from the holding station.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652